DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/21/2022, with respect to claims 23-25 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 23-25 under 35 USC 101 has been withdrawn. 
Applicant's arguments filed 1/21/2022 with respect to the rejection of claims 1-13, 15, and 18-25 under 35 USC 103 have been fully considered but they are not persuasive. 

Response to Remarks
	Regarding claim 1, applicant asserts that Schlemper does not teach an image volume containing 3D data (Remarks page 3).
	However it is noted that the claim recites wherein the image dataset contains at least one of two-dimensional (2D) data and three-dimensional (3D) volume data (emphasis added). The three-dimensional volume data is not required. Therefore Shlemper teaches the recited limitation “wherein the image dataset contains at least one of two-dimensional (2D) data and three-dimensional (3D) volume data”.
	Furthermore, since the 3D volume data is not required, applicant’s arguments with respect to Schlemper failing to teach reconstruction an image of the target object using the 3D volume data (Remarks page 11) is moot.

	Also regarding claim 1, applicant asserts that Schlemper does not teach obtaining an “image dataset” already generated by an imaging modality as a complete raw dataset for image reconstruction, and then inputting the “image dataset” into “an iterative reconstruction technique that includes a machine learning model as a regularizer” (Remarks page 10).
	Examiner respectfully disagrees.
	Schlemper teaches that the dataset used in the method is the cardiac MR dataset (page 7 section 6.1). The cardiac MR dataset is generated by an imaging modality (page 1 section 1, MRI). The cardiac MR dataset is interpreted to be used in the method of section 5 as the inputs to the CNN R√n x √n x 2. The CNN is a machine .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlemper et al (“A Deep Cascade of Convolutional Neural Networks for MR Image Reconstruction” In: Cornell University Library; Published Mar. 1, 2017; 12 pages; retrieved from <URL: https://arxiv.org/abs/1703.00555> on 9/27/2021) in view of Anastasio et al (US20210150779).
Regarding claim 1, Schlemper teaches an imaging system comprising: 
an imaging modality (abstract, MRI) configured to generate an image dataset for a target object, wherein the image dataset contains at least one of two-dimensional (2D) 
at least one memory device including instructions that, when executed by at least one processor (page 9 second paragraph, a GPU is part of a computer which requires memory and a processing unit), cause the imaging system to:
obtain the image dataset generated by the imaging modality (page 6 section 5, CNN takes in a two-dimensional image where each channel stores real and imaginary parts of the undersampled image);
input the image dataset to an iterative reconstruction technique that includes a machine learning model as a regularizer (page 3 first paragraph, fig. 1, we propose a very deep network architecture which forms a cascade of CNNs. Our cascade network close simulates the iterative reconstruction of DL-based methods) to reconstruct an image of the target object using the image dataset (page 3 first paragraph, page 6 second paragraph, train a second CNN which learns to reconstruct from the output of the first CNN), 
wherein the machine learning model is trained prior to generating the image dataset using datasets that contain at least one of 2D data and 3D volume data (page 3 third paragraph, In order to reconstruct x one must exploit a-prior knowledge of its properties which can be done by formulating an unconstrained optimization problem; page 4 second paragraph, training data D of input target pairs; page 6 second paragraph, concatenate a new CNN on the output of the previous CNN), and 
i is an operator which extracts an image patch at i, is the corresponding sparse code with respect to dictionary D. In this approach, the regularization terms enforce x to be approximated by the reconstructions from the sparse code of patches. By taking the same approach, for our CNN formulation, we enforce x to be well-approximated by the CNN reconstruction; page 4 section 3, the final image is reconstructed by applying the inverse of the encoding matrix. In the noiseless setting, we simply replace the ith predicted coefficient by the original coefficient).

Schlemper fails to teach wherein the machine learning model defines object features and/or remove reconstruction artifacts using learning datasets that include image data related to the target object which is to be imaged using the imaging modality.
However Anastasio teaches wherein a machine learning model defines object features and/or remove reconstruction artifacts using learning datasets that include image data related to a target object (para. [0025], [0031], The QP operator introduces a priori information captured by the deep learning model related to the subject or object to be imaged, the imaging system, and the iterative image reconstruction method that results in a reduction in artifacts and noise in the resulting image compared to a corresponding image reconstructed using the iterative image reconstruction method) 
Therefore taking the combined teachings of Schlemper and Anastasio as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Anastasio into the system of Schlemper. The motivation to combine Anastasio and Schlemper would be to reduce artifacts and noise in a resulting image (para. [0025] of Anastasio) and enable accurate reconstruction of images from incomplete and/or noisy measurement data sets for a variety of imaging devices and reconstruction methods (para. [0026] of Anastasio).


Regarding claim 2, the modified invention of Schlemper teaches a system wherein the machine learning model is a convolutional neural network (fig. 1 of Schlemper, para. [0040] of Anastasio) or wherein the machine learning model is trained as a regression network using a Euclidean loss function.


Regarding claim 3, the modified invention of Schlemper teaches a system wherein the learning datasets used to train the CNN include two-dimensional slices of a reconstructed image volume (page 5 second paragraph of Schlemper, two-dimensional 


Regarding claim 4, the modified invention of Schlemper teaches a system wherein the learning datasets used to train the CNN include three-dimensional volumes of a reconstructed image volume (page 2 second paragraph of Schlemper, imaging a full 3D volume) and a ground truth image volume (page 3 section 2 of Schlemper).


Regarding claim 5, the modified invention of Schlemper teaches a system wherein after an iteration of a reconstruction process for reconstructing the image of the target object, output of the CNN is provided as input to a next iteration of the reconstruction process (fig. 1 and page 6 second paragraph of Schlemper, train a second CNN which learns to reconstruct from the output of the first CNN).


Regarding claim 6, the modified invention of Schlemper teaches a system wherein the iterative reconstruction technique includes a plurality of machine learning models used as regularizers at different stages of the iterative reconstruction technique (page 5 of Schlemper, forward pass and backward pass).





Regarding claim 9, the modified invention of Schlemper teaches a system wherein the at least one memory device includes instructions that, when executed by the at least one processor (page 9 second paragraph of Schlemper, a GPU is part of a computer which requires memory and a processing unit), cause the imaging system to: 
send the image dataset which is at least one of measured imaging data (para. [0059] of Anastasio), processed measured imaging data, or reconstructed imaging data, generated or obtained using the imaging modality (abstract of Schlemper, para. [0027] of Anastasio) to at least one remote server (para. [0059] of Anastasio), wherein the image dataset is included in the learning datasets and the machine learning model is trained using the learning datasets (pages 4-5 section 3 of Schlemper); 
receive the machine learning model trained using the learning datasets that include the image dataset (pages 4-5 section 3 of Schlemper, para. [0011] of Anastasio); and 
incorporate the machine learning model in the iterative reconstruction technique (para. [0011] of Anastasio).





	Regarding claim 11, the modified invention of Schlemper teaches a method further comprising updating the machine learning model during execution of the iterative reconstruction technique using the image data generated by the imaging modality (pages 5-6 section 4 of Schlemper), wherein the machine learning model is trained using the image data during one or more stages of the iterative reconstruction technique (pages 4-5 section 3 of Schlemper, para. [0011] of Anastasio).


	Regarding claim 12, the modified invention of Schlemper teaches a method wherein training the machine learning model further comprises: 
generating reconstructed images using a simulator and an image volume (pages 4-5 section 3 of Schlemper, para. [0038] of Anastasio); 
generating images from the reconstructed images and ground truth images (pages 4-5 section 3 of Schlemper, para. [0038] of Anastasio); and 
training the machine learning model using the images, wherein the images are at least one of two-dimensional images sliced along an axial plane (page 5 second paragraph of Schlemper) and 3D volume images (page 2 second paragraph of Schlemper).


Regarding claim 13, the modified invention of Schlemper teaches a method further comprising training the machine learning model using stochastic gradient descent (page 4 section 3 of Schlemper).


Regarding claim 15, the modified invention of Schlemper teaches a method further comprising setting initial weights for the machine learning model using weights obtained from a prior training dataset (page 7 first paragraph of Schlemper).


Regarding claim 23, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Regarding claim 24, the modified invention of Schlemper teaches a non-transitory machine readable storage medium further comprising instructions that when executed by the one or more processors cause the one or more processors to further: 
forward project a ground truth image volume to produce a two-dimensional (2D) set of projections (page 5 section 3 of Schlemper, forward pass); 
determine a difference between the image data set and the 2D set of projections (equations 7-9 of Schlemper); 

incorporate the update volume into a reconstruction of the image of the target object (page 4 section 3 of Schlemper, the product of all the Jacobians of the layers contributing to the output); and 
apply the CNN to the reconstruction of the image as a regularization filter to produce an updated reconstruction of the image (page 5 section 3 of Schlemper, end-to-end training of the CNN).


Regarding claim 25, the modified invention of Schlemper teaches a non-transitory machine readable storage medium further comprising instructions that when executed by the one or more processors cause the one or more processors to further augment a learning dataset with a patient dataset associated with a patient who is to be scanned using the imaging modality (page 7 section 6 of Schlemper).

Claims 7, 18, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlemper et al (“A Deep Cascade of Convolutional Neural Networks for MR Image Reconstruction” In: Cornell University Library; Published Mar. 1, 2017; 12 pages; retrieved from <URL: https://arxiv.org/abs/1703.00555> on 9/27/2021) and Anastasio et al (US20210150779) in view of Raupach et al (US20170179365).

However Raupach teaches wherein an iterative reconstruction technique includes at least one non-machine learning regularizing filter used as part of reconstructing the image of a target object (para. [0034], anisotropic filtering along the assumed object boundaries can be carried out in the inventive image reconstruction method in such a way that the edges are contrasted and sharply mapped; para. [0052], a filter algorithm applied during iterative reconstruction).
Therefore taking the combined teachings of Schlemper and Anastasio with Raupach as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Raupach into the system of Schlemper and Anastasio. The motivation to combine Raupach, Anastasio and Schlemper would be to improve accuracy and reliability when determining anatomical structures (para. [0010] of Raupach).


Regarding claim 18, the modified invention of Schlemper fails to teach a method wherein the learning datasets used to train the machine learning model include at least two learning datasets where a first learning dataset comprises a higher quality dataset providing ground truth data, and a second learning dataset comprises a lower quality dataset, as compared to the first learning dataset, which provides training input data for the machine learning model.

Therefore taking the combined teachings of Schlemper and Anastasio with Raupach as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Raupach into the system of Schlemper and Anastasio. The motivation to combine Raupach, Anastasio and Schlemper would be to improve accuracy and reliability when determining anatomical structures (para. [0010] of Raupach).


Regarding claim 19, the modified invention of Schlemper teaches a method wherein the higher quality dataset includes high-dose imaging scans of an object associated with the target object, and the lower quality dataset includes low-dose scans of the object associated with the target object (para. [0052] of Raupach, The preliminary training image data VTBD generated again in the step 3.II, and associated training textural features VTTM, are then already much more precise than in the case of the first 


Regarding claim 22, the modified invention of Schlemper fails to teach a method wherein the learning datasets used to train the machine learning model include at least two learning datasets where a first learning dataset comprises a lower quality dataset providing ground truth data, and a second learning dataset comprises a higher quality dataset, as compared to the first learning dataset, which provides training input data for the machine learning model.
However Raupach teaches wherein learning datasets used to train a machine learning model (para. [0051], prediction model) include at least two learning datasets (3.I and 3.II in fig. 3, para. [0051]) where a first learning dataset comprises a lower quality dataset providing ground truth data, and a second learning dataset comprises a higher quality dataset, as compared to the first learning dataset (para. [0052], The preliminary training image data VTBD generated again in the step 3.II, and associated training textural features VTTM, are then already much more precise than in the case of the first pass), which provides training input data for the machine learning model (para. [0054]).
Therefore taking the combined teachings of Schlemper and Anastasio with Raupach as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Raupach into the system of Schlemper and Anastasio. The motivation to combine Raupach, Anastasio and .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlemper et al (“A Deep Cascade of Convolutional Neural Networks for MR Image Reconstruction” In: Cornell University Library; Published Mar. 1, 2017; 12 pages; retrieved from <URL: https://arxiv.org/abs/1703.00555> on 9/27/2021), Anastasio et al (US20210150779) and Raupach et al (US20170179365) in view of Xu et al (US20180374245).
Regarding claim 20, the modified invention of Schlemper fails to teach a method wherein the learning datasets include cone beam computed tomography (CT) scans of an object associated with the target object.
However Xu teaches wherein learning datasets include cone beam computed tomography scans of an object associated with the target object (abstract).
Therefore taking the combined teachings of Schlemper, Anastasio and Raupach with Xu as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Xu into the system of Schlemper, Raupach and Anastasio. The motivation to combine Raupach, Xu, Anastasio and Schlemper would be to reduce artifacts (para. [0006] of Xu).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlemper et al (“A Deep Cascade of Convolutional Neural Networks for MR Image Reconstruction” In: Cornell University Library; Published Mar. 1, 2017; 12 pages; retrieved from <URL: https://arxiv.org/abs/1703.00555> on 9/27/2021), Anastasio et al (US20210150779) and Raupach et al (US20170179365) in view of Lanza et al (US20200085392).
Regarding claim 21, the modified invention of Schlemper fails to teach a method wherein the learning datasets include tomosynthesis reconstructions of the target object to be imaged using the imaging modality.
However Lanza teaches wherein learning datasets include tomosynthesis reconstructions of the target object to be imaged using the imaging modality (para. [0093]).
Therefore taking the combined teachings of Schlemper, Anastasio and Raupach with Lanza as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Lanza into the system of Schlemper, Raupach and Anastasio. The motivation to combine Raupach, Lanza, Anastasio and Schlemper would be to reconstruct the cellular structure of the specimen with the desired resolution (para. [0086] of Lanza).


Allowable Subject Matter
Claims 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663